PER CURIAM.
Petitioners Harold Eckles, James Dean, and James Vaughn, fire inspectors for the City of Lubbock between 1984 and 1987, brought this suit under two former versions of Tex.Rev.Civ.Stat. art. 1269p seeking compensation for time spent on-call. Because the facts and legal issue in this case are controlled by our decision today in Tijerina v. City of Tyler, 846 S.W.2d 825 (Tex.1992), without hearing oral argument, we grant petitioners’ application for writ of error, reverse the judgments of the courts below, and remand to the trial court to decide in light of Tijerina whether the petitioners were in “continuous contact” and “immediately available,” and, if so, the amount of their damages. Tex.R.Civ.P. 170.